Citation Nr: 0021770	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-49 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension and heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May 1950 to November 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.  
This appeal was remanded by the Board in January 1997 for due 
process reasons.  The RO has complied with the remand 
instruction, and the case is again before the Board.

In the veteran's substantive appeal, received in December 
1994, he requested a personal hearing at the RO before the 
Board.  He testified at a hearing before a hearing office at 
the RO in January 1995.  At that time, he withdrew his 
request for a hearing before the Board at the RO.  See 
hearing transcript, p. 15.


FINDINGS OF FACT

1.  There is no medical evidence of complaints of, diagnosis 
of, or treatment for hypertension or heart disease during 
active military service.  

2.  There is no competent medical evidence of a nexus between 
current diagnoses of systemic hypertension, peripheral 
arterial vascular insufficiency, and organic heart disease 
and any disease or injury in active military service.

3.  The claim of entitlement to service connection for 
hypertension and heart disease is not plausible.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hypertension 
and heart disease.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service entrance examination in May 1950 
recorded a single blood pressure reading of 128/80.  His 
separation examination in November 1953 recorded a single 
blood pressure reading of 150/98.  Service medical records do 
not show any other blood pressure readings.  

In June 1954, the veteran submitted an Application for 
Hospital Treatment or Domiciliary Care to VA.  He reported a 
sore left buttock caused by his sliding across the back seat 
of a vehicle and striking an arm rest as the car went around 
a corner.  Physical examination was negative.  The veteran 
was to return the following day if not better for more 
workup.  He was determined to be ineligible for treatment.  

In June 1994, the veteran filed a claim for compensation for 
hypertension.  He provided a list of doctors who had treated 
him.  He submitted a letter in which he stated that he had 
been told by the doctor who examined him for early discharge 
from the service that he had high blood pressure and that he 
would be recommended for early discharge without discussion 
or being counseled.  He contended that he would have stayed 
in the Navy if he had been counseled, so he could get 
treatment.  He said he tried to give blood several times in 
the late 1950s and early 1960s, but that the Red Cross would 
not permit him to give blood because of high blood pressure.  
He said he was advised to seek medical treatment in 1967, by 
a Red Cross doctor.  He thereafter consulted E. C. Bass, 
M.D., and Roy A. Wiggins, M.D., who, after thorough 
examination and testing, found a blocked artery in his 
kidneys.  Although his blood pressure had come down after an 
operation, it was not normal and he was put on medication.  
In May 1990, he underwent a heart bypass operation at Georgia 
Baptist Hospital.  He began treatment at VA in December 1993 
and was ultimately found to have 60 percent blockage in right 
carotid artery, but surgery was not recommended.  

The RO obtained copies of such medical records for the 
veteran as were available.

Records in May 1990 from South Fulton Hospital indicate that 
the veteran had been admitted for cardiac catheterization due 
to a two-month history of exertional dyspnea with an abnormal 
thallium treadmill stress test.  On physical examination, his 
blood pressure at rest was 118/80.  The diagnosis following 
catheterization was severe triple vessel coronary artery 
disease with unstable angina and hypertension, probably 
essential.  

An operative report, dated in May 1990 and signed by Rick 
Fraga, M.D., noted that he had performed coronary artery 
bypass surgery times six with a left internal mammary artery 
to the left anterior descending artery, and five reverse 
saphenous grafts to the various arteries.  The veteran 
tolerated the procedure well, and no intraoperative 
complication was encountered.  

An office clinical note from W. Rogers, M.D., dated in June 
1990, revealed that the veteran had undergone multi-vessel 
coronary bypass in Atlanta and had done well since then.  His 
blood pressure had been in the 140/70 range and on this visit 
was 156/82.  

VA outpatient treatment records, dating from December 1993 to 
November 1994, included a note that the veteran had reported 
for follow up of abdominal ultrasound and carotid duplex, 
currently asymptomatic.  He also had a long history of 
hypertension, dating back to time in the Navy, by history.  
Another VA clinical record, dated in January 1994, revealed 
that the veteran had undergone a four-vessel cerebral 
angiogram.  Findings indicated that atherosclerotic changes 
had been seen in the proximal two thirds of the right 
internal carotid artery.  The right vertebral artery was 
occluded, and there was stenosis of approximately 20 percent 
at the origin of the left internal carotid artery.  

A July 1994 note from Eldred C. Bass, Sr., stated that he 
could not furnish any information regarding his treatment of 
the veteran since all of his medical records were destroyed 
in the fire when the Groover Medical Building burned several 
years ago.  

An August 1994 letter from the Medical Records Department, 
Piedmont Hospital, Atlanta, Georgia, stated that it was 
unable to comply with VA request, as Piedmont no longer had 
any information on this patient for the dates specified.  

An undated note from Roy A. Wiggins, Jr., M.D., in reference 
to a copy of a letter to him from the veteran scheduling an 
appointment in June 1970, stated that he had no records 
available for services rendered 28 years ago.  

In August 1994, the veteran underwent a VA compensation and 
pension examination.  Reported medical history disclosed that 
hypertension had first been diagnosed in the veteran in 1967, 
due to blockage of the renal arteries, subsequently corrected 
by endarterectomies of the renal arteries.  His blood 
pressure responded, but nevertheless persisted.  In 1990, the 
veteran was found to have bilateral carotid artery 
insufficiency.  He had a coronary bypass in 1990.  Physical 
examination found the veteran's blood pressure readings 
"quite remarkable."  When the blood pressure was examined 
by applying the blood pressure cuff on the right upper arm, 
the blood pressure was 180/70.  On the left arm it was 
100/80.  Blood pressure recumbent on the right arm was 180/90 
and standing on the right arm, 150/80.  Blood pressure 
standing on the left arm was 90/80.  Blood pressure on the 
lower extremities was not tested, but the lower limbs were 
well-muscled, indicating that there is no coarctation of the 
aorta.  Examination of the cardiovascular system found the 
cardiac rhythm regular.  On auscultation there were no 
murmurs, gallops or clicks.  The PMI was not located on 
inspection and palpation because of a thick chest wall.  
There were no orbital bruits, but there were bilateral 
carotid systolic bruits, as well as bilateral femoral 
systolic bruits.  Popliteal pulses were not felt, but the 
pedal pulses were palpable.  Relevant diagnoses were systemic 
hypertension, presently under treatment; peripheral arterial 
vascular insufficiency, manifested by bilateral carotid and 
femoral systolic bruits and with past history of bilateral 
renal artery endarterectomies for occlusive disease; organic 
heart disease, of atherosclerotic, anatomic, coronary artery 
sclerosis etiology; postoperative status coronary artery 
bypass surgical procedure; physiologic, sinus rhythm, 
compensated, no angina; cardiac status and prognosis 
significantly compromised, good with therapy; and 
postoperative status renal artery endarterectomies for 
atherosclerotic occlusive disease.  

During his January 1995 RO hearing, the veteran testified 
that his blood pressure on his separation examination had 
been 150/98.  The Navy doctor told him at the time that his 
blood pressure was abnormally high, but did not counsel him 
at the time on the health ramifications of high blood 
pressure and hypertension.  This caused him not to seek the 
advice of a physician.  Some time thereafter he went to the 
Red Cross to give blood and was turned down with the advice 
to see a medical doctor.  He did see a medical doctor who 
told him that by not being counseled on health ramifications 
of high blood pressure at the time of his separation 
examination he had been left with the impression that he had 
no medical condition.  He saw a Dr. E. C. Bass in 1966 and 
then a Dr. Roy A. Wiggins and finally had an operation on an 
artery in his kidneys.  He later was told by a medical doctor 
that this untreated high blood pressure was a contributing 
factor for atherosclerotic heart disease.  He stated that he 
sincerely  believed that the Navy medical doctor by not 
counseling him had resulted in a Navy discharge and 41 years 
of suffering from hypertension and atherosclerotic heart 
disease.  

VA outpatient treatment records include a September 1995 note 
from Abid Mohiuddin, M.D.  This physician stated that the 
veteran had cardiovascular disease and recently was operated 
on for subclavian Steal syndrome.  He also had coronary 
artery disease, hyperlipidemia, and hypertension.  Dr. 
Mohiuddin stated that, in view of the above, the veteran was 
unable to work at his previous occupation.  


II.  Legal Analysis

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp.2000); 38 C.F.R. § 3.303 (1999).  
The initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The 
evidentiary threshold for a well grounded claim is very low.  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  A 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

It is undisputed that the veteran currently has hypertension 
and atherosclerosis.  He therefore has current disability.  
Although it is also undisputed that the blood pressure 
reading upon separation from service was 150/98, there is no 
evidence to show that this single elevated blood pressure 
reading was indicative of hypertension during service, as his 
service medical records do not show any other measurement of 
elevated blood pressure.  Not only was he not put on a 
regimen of repeated blood pressure measurements for 
diagnostic purposes during service, but no diagnosis of 
hypertension was made until many years after service.  
Moreover, his contention that a Navy doctor had told him at 
the time of his separation examination that he had 
"abnormally high" blood pressure, even if true, is not 
sufficient to demonstrate that he had diagnosed hypertension 
at that time.  A statement about what a doctor told a lay 
claimant does not constitute the required medical evidence 
for a well-grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996).  Accordingly, there is no competent medical evidence 
to demonstrate hypertension during service.  

He also has not shown a nexus, or relationship, between his 
current systemic hypertension, peripheral arterial vascular 
insufficiency, and organic heart disease to any disease or 
injury during service.  The statement from Dr. Mohiuddin 
mentioned only current diagnoses and included his opinion 
that the veteran was unable to work at his previous 
occupation.  This is not competent medical evidence to show a 
relationship between the veteran's current disabilities and 
active military service.  Further, although the veteran 
himself contends that he had hypertension during service and 
that this disorder caused his atherosclerosis, he is a lay 
person and untrained in the field of medicine.  Competent 
medical evidence by a medical professional is required to 
fulfill the well-ground-claim requirement when the 
determinative issue involves either medical etiology or a 
medical diagnosis.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

Hence, in the absence of a showing of hypertension or heart 
disease during the veteran's service or a compensably 
disabling condition within one year of his separation, or 
competent medical evidence linking a current disability to 
service, the claim is not plausible.  It is thus not well 
grounded and must be denied.  


ORDER

Service connection for hypertension and heart disease is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

